Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims are rejected under 35 U.S.C. 103 as being unpatentable over Woodard et al., U.S. Patent # 4,655,767 in view of Aoki et al., JP 2006-193598 and the article entitled “Solvent Compatibility of Poly(dimethylsiloxane)-Based Microfluidic Devices.” Authored by Lee et al. and published in Analytical Chemistry (2003) 75, 6544-6554.
	Woodard is directed to a transdermal drug delivery device that employs a silicone-based pressure sensitive adhesive wherein the hydroxyl group content of the resinous silicone tackifier resin has been reduced so that the adhesive maintains robust adhesion to the skin of the wearer (abstract).  Applicants are directed to Example 10, Example 10C specifically, where there is described (with reference to Example 9 for the conditions under which the resin and polydiorganosiloxane, PDOS, are co-condensed) the preparation of an exemplary silicone PSA obtained by (i) co-condensing a silicone resin adhering to the description in column 21, lines 37-55 with a silanol-terminated polydimethylsiloxane as described in column 21, lines 56-60, and subsequently (ii) capping off much of the remaining silanol moieties in the co-condensation product with hexamethyldisilazane.  According to column 38, line 22, the residual hydroxyl group content following the capping operation is 0.23%.  This can be converted to moles/100 g of the product as follows:
0.23% = 0.23g/100 g x 100
0.23 gOH x 1 molOH/17 g = 0.0135 mol
Hence the product obtained in Example 10C contains 0.0135 mol of silicon-bound hydroxyl groups per 100 grams of the capped co-condensate.  The only aspect of claim 1 not anticipated by Woodard is the stipulation that the precursors are initially solvated, and then reacted, in an aliphatic hydrocarbon solvent.  Instead, the steps are carried out in a xylene medium.  
	JP 2006-193598 is directed to another silicone adhesive composition also comprising a combination of linear polydiorganosiloxane and MQ resin.  Unlike the adhesive formulation(s) disclosed by Woodard, it is expressly indicated in the abstract/overview and [0008] that the composition is devoid of aromatic solvent because of negative properties it imparts to the composition in its application in the manufacture of electronic parts or where put into contact with the human body (skin irritant).  See also paragraphs [0005-0006] where it is explained that it is difficult to provide a silicone PSA that is entirely free of aromatic solvent even when exposed to higher temperatures at which they would be volatilized.  Aliphatic hydrocarbon solvents and ketones are instead employed as diluents in formulating the PSA compositions according to [0030,0036].  Synthesis of the resin component is also not performed in the presence of an aromatic solvent.  See [0023-0025].
	The Examiner appreciates that, whereas the adhesive composition of Woodard contains a polydimethylsiloxane/MQ resin co-condensate, as opposed to a simple admixture of the same, one of ordinary skill may reasonably expect any solvent capable of solvating a MQ resin of also being capable of solvating its co-condensation product with polydimethylsiloxane given the documented high solubility of polydimethylsiloxane in aliphatic hydrocarbons such as pentane, hexane, heptane, etc. See the left column of page 6547 of the article published by Lee et al.
	As for claim 4, the use of trifluoroacetic acid to promote the capping reaction is advocated in a couple of places in the Woodard document including Column 16, lines 13-15.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


November 19, 2022

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765